Title: To Benjamin Franklin from Edmund Clegg, 24 April 1782
From: Clegg, Edmund
To: Franklin, Benjamin


Hond Sir
  No 2 Wilks Street Spitalfields London Apl: 24: 1782 
I am favourd with a coppy of your Letter to Mr Wyld of the 31st Ulto and Note the contents— I am very sorry the ardor of your good wishes towards our undertaking was damp’d, by the delay in the payment of the Bill upon me. My Circumstances were too Narrow to pay it without the Remittance; and the Country People, are not sencible of the delicate honor required in Paper transactions. This is the only appology I can make, for it is the truth of the matter.
All the Persons in the Neighbourhood of M-nch—r have gone too far in ending their Concerns to stop short now & Mr W—d says, Your Letter has thrown them into the greatest distress & Confusion: But as the Postcript of Yours, give us hopes something may yet be done to purpose— I humbly beg Your Aid, as far as the Circumstances you mention, will admit, in favour of our Voyage— And for the rest we are willing to cast ourselves upon the kindness of an Almighty Providence, which is able to carry us through all dangers & difficulties, though we are not so enthusiastic as to neglect any moral means for our safety which we hope to have through Your favour, as far as may now be granted.
My Country friends in my opinion must try to go over at all events, from the Situation they have put themselves into, for that purpose. If we get safe over we shall be able, without any material obstruction to perform more than you can as yet Conceive and with respect to the silk Manufactory If the Country can yeild a Sufficient quantity of Raw silks We can make it as independant upon Europe for those Goods: As I hope it will soon be owned to be Independant of all the World in its Government— If a Sufficient quantity of Silks can’t be produced upon the Spot— I hope the Italian & East India Markets may be open’d in the mean time; I hope by the favour of your reply to my former, to Judge with more accuracy upon this Subject when Mr H—ds—ns dispatches arrive, for which I would have waited, had not the Situation of my Country friends been so Pressing.
If it should so fall out that they don’t go this season I should wish to go with my two sons as soon as Possible and as an inducement to You to Notice my request I will State to you what We three can Perform— We can Perform the silk Manufactory thro’ both in Plain & Figured Goods both broads and Narrow— but chiefly the former— I am short however in the Dying of most fancy Colours— But can Perform properly all Common Colrs. as Whites, Yellows, Oranges, Scarlets, Crimsons, Blacks & some others— And also we can perfect the whole of the other Branches laid before you—but not so expeditiously as the Country frds for their abilities will upon tryal be found to be great tho’ I know not of any thing they know more than me except the Management of that Cotton Carding Machine of which you saw a Model.
Having said thus much I beg leave to tell You that I had for Many Years the Conducting of a Large Manufactory in Manch—r and afterwards in Company with two others returnd for more than 6 Years £40,000 a Year In the silk Branch— But this Wicked American War has uniformly attackd every thing I have set my hand to since it Commenced, and left me scarcely able to get a Living— Also I farther inform You that I have for many Years—full more than 20—set my h[eart?] on America— In order to be usefull there— I have obtaind every kind of Knowledge in my Power to be as complete a Mechanic & Manufacturer as Possible—and if that happy time should arrive to try my abilities in the much desired Country—I have not the Shaddow of a Doubt—but we shou’d daily grow in happiness, by Seeing our labours Crown’d with success— With respect to Political Matters I dare say little—but I think all the real Liberty now, or hearafter enjoy’d in this Island may be with great Justice attributed to the Noble heroes of No America— I wait anxiously for your kind Notice of my former Letter per Mr H-ds-n— As I have not time to recoppy this beg You’ll excuse mistakes and inaccuricies— I am with the highest reguard Your Excellencys—very obt. & mo: H Sert
Edmd: Clegg
His Excellency B Franklin L L D &c &c
 
Addressed: Monsr à / Monsr Franklin / Passi
Notation: Ed. Clegg London April 24 1782.
